DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Meredith (US 2014/0201452) in view of Ono (US 2019/0354481).
Regarding claim(s) 1 and 13, Meredith teaches:
A memory control system, comprising: a memory cache; and processing componentry configured to: populate the memory cache with data items stored by a plurality of [...] computing devices within a disaggregated memory pool according to a cache fill policy, 	Fig. 6 and [0049] show that fill partitioning is applicable to a multi-core processor where a cache (e.g. a L2 cache) is shared between multiple cores (“computing devices”).  The processor 600 comprises separate cores 602, 604 with unshared (i.e. separate) L1 caches 606, 608 (“memory cache”) and a shared L2 cache 610 (“disaggregated memory pool”). In this example, there is memory management logic 516 (“processing componentry”) comprising the fill partitioning logic 518 which is shared between the cores.
the disaggregated memory pool including a plurality of physical memory media configured to provide volatile data storage for any of the plurality of [...] computing devices communicatively coupled with the disaggregated memory pool; 	[0001] shows that L1 102 and L2 104 are usually implemented with SRAM (static random access memory) and one level of off-chip cache, L3 106. [0054] shows that volatile non-transitory media include semiconductor-based memory, such as SRAM or DRAM.
upon receiving, from a [...] computing device of the plurality of […] computing devices, a memory read request for a data item stored in the disaggregated memory pool, search the memory cache and disaggregated memory pool for the data item; and 	[0002] shows that a look-up will be performed in the L1 cache 102 and if the data is in the L1 cache, this is referred to as a cache hit. If however, the data is not in the L1 cache (the lowest level cache), this is a cache miss and the next levels in the hierarchy are checked in turn until the data is found (e.g. L2 cache 104, followed by L3 cache 106, if the data is also not in the L2 cache).
upon retrieving the data item from either the memory cache or disaggregated memory pool, provide the data item to the [...] computing device.	Fig. 2 and [0028] show that if the data is found anywhere in the cache (`Yes` in block 204), this is a cache hit and the content of the memory location is loaded into a register associated with the thread (block 206, e.g. one of the registers 110 shown in FIG. 1).
Meredith does not explicitly teach, but Ono teaches physically separate server computing devices; each server computing device associated with respective independent processing resources	[0019] Each remote processor may be within a remote server coupled to the shared memory system via the high-speed communications fabric (204). One or more remote processors may be within the same physical housing, or in a physically distinct housing from one or more other remote servers, and from the shared memory system (206).


Regarding claim(s) 11 and 17, Meredith teaches:
where the processing componentry is configured to populate the memory cache using different cache fill policies for different [...] computing devices of the plurality.	[0027] shows that the thread ID of a thread may be used to determine whether to apply the fill partitioning policy. When applying the fill partitioning policy, the thread ID (of a thread) may be used to determine what portion of the cache may be used by the thread to store data.


Claim(s) 2, 3, 6, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 2014/0201452) and Ono (US 2019/0354481), further in view of Sonnier (US 2011/0289279).
Regarding claim(s) 2 and 14, Meredith does not explicitly teach, but Sonnier teaches:
where the memory cache and disaggregated memory pool are searched in parallel.       Fig. 2 and [0042] show that the requesting one of .mu.P cores 106 might also "speculatively" send the read request to system cache 200 in case none of the local caches has the data. To minimize the delay in retrieving data from shared memory 112 or external memory 116, the 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache storage system/method of Meredith and Ono with the cache network system/method of Sonnier. The motivation for doing so would have been to reduce latency of reading data not stored in any local caches, as taught by Sonnier in [0042]. This would increase the overall performance in terms of data access speed in a date storage/retrieval system.
		
Regarding claim(s) 3 and 18, Sonnier teaches:
	where the processing componentry is further configured to, upon retrieving the data item from the memory cache, provide the data item to the [...] computing device before the data item is retrieved from the disaggregated memory pool.	Fig. 2 and [0042] show that the requesting one of .mu.P cores 106 might also "speculatively" send the read request to system cache 200 in case none of the local caches has the data. To minimize the delay in retrieving data from shared memory 112 or external memory 116, the speculative read request is sent to system cache 200 at the same time as the L1 cache check is sent.. If the L1 cache check is successful, the speculative read is cancelled.

Regarding claim(s) 6 and 19, Sonnier teaches:
where populating the memory cache according to the cache fill policy includes prefetching one or more data items predicted to be requested next by any of the plurality of [...] computing devices.	[0037] shows that the given accelerator 108 provides a physical address .


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 2014/0201452)and Ono (US 2019/0354481), further in view of Bullman (US 2009/0113141).
Regarding claim(s) 4, Meredith does not explicitly teach, but Bullman teaches:
where the processing componentry is further configured to, after receiving the memory read request from the [...] computing device, confirm that the [...] computing device is authorized to access an address range including the data item.	Fig. 2 and [0024] show that if an incoming memory request (from any processor 110-112 or DMA controller 120), is within the address range of any of the defined memory regions, the R/W permission bits are examined for the accessing processor, and if the access type is allowed by that processor, then the address is validated (i.e., passed through to the actual external memory bus 160). If the requested action is not allowed, then the address is not allowed onto the memory bus 160 and a memory fault signal is generated and transmitted back to the processor 110-112 or other fault indication system.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache storage system/method of Meredith and Ono with the memory protection system/method of Bullman. The motivation for doing so would have been to prevent processors from inadvertently modifying memory and causing system crashes through the use of a permission table containing, for each of the plurality of memory regions, read and write permission data for each of the plurality of processors. This is taught by Bullman in [0002, 0005].

Regarding claim(s) 5, Bullman teaches:			
where confirming that the [...] computing device is authorized to access the address range including the data item comprises determining that the address range is included in a memory allocation slice that has been allocated to the [...] computing device.	Fig. 2 and [0024] show that if an incoming memory request (from any processor 110-112 or DMA controller 120), is within the address range of any of the defined memory regions, the R/W permission bits are examined for the accessing processor, and if the access type is allowed by that processor, then the address is validated (i.e., passed through to the actual external memory bus 160). If the requested action is not allowed, then the address is not allowed onto the memory bus 160 and a memory fault signal is generated and transmitted back to the processor 110-112 or other fault indication system.


Claim(s) 7-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 2014/0201452) and Ono (US 2019/0354481), further in view of Kim (US 2016/0154734).
Regarding claim(s) 7 and 15, Meredith does not explicitly teach, but Kim teaches:
where one or more of the plurality of [...] computing devices are allocated different maximum capacities within the memory cache.	[0013] The cache memory includes a cache memory configured to store some of data stored in a main memory and be accessed by the plurality of processors, e.g., the two or more processors; and a cache controller configured to store quality-of-service (QoS) information of each of the plurality of processors, and differently allocate a size of a storage space of the cache memory to be managed by a target processor, based on the QoS information of the target processor.

				
Regarding claim(s) 8, Kim teaches:			
where the different maximum capacities are set based on quality of service (QoS) policies received from a fabric manager.	[0013] The cache memory includes a cache memory configured to store some of data stored in a main memory and be accessed by the plurality of processors, e.g., the two or more processors; and a cache controller configured to store quality-of-service (QoS) information of each of the plurality of processors, and differently allocate a size of a storage space of the cache memory to be managed by a target processor, based on the QoS information of the target processor.
				
Regarding claim(s) 9, Kim teaches:					
where the different maximum capacities are set based on assigning different cache ways of the memory cache to the one or more [...] computing devices.	[0010] The cache controller may limit ways to be managed among the n ways, based on the cache size information.


(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 2014/0201452) and Ono (US 2019/0354481), further in view of Walker (US 2012/0054439).
Regarding claim(s) 10 and 16, Meredith does not explicitly teach, but Walker teaches:
where the processing componentry is configured to receive a quality of service (QoS) policy from a fabric manager specifying different maximum access bandwidths for one or more [...] computing devices of the plurality, for accessing the memory cache.	Fig. 2 and [0010] show that a system is provided for allocating cache bandwidth to multiple processors. One embodiment of the system includes a bridge and a plurality of processors communicatively coupled to the bridge. Each processor is associated with one or more caches. The system also includes one or more cache arbiters implemented in one or more of the plurality of processors.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache storage system/method of Meredith and Ono with method/system of allocating cache bandwidth of Walker. The motivation for doing so would have been to prevent a steady stream of cache requests from external processors starve a local processor of cache bandwidth, which may prevent forward progress by the local processor. This is taught by Walker in [0006].


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 2014/0201452) and Ono (US 2019/0354481), further in view of Tai (US 2021/0303459).
Regarding claim 12, Meredith does not explicitly teach, but Tai teaches:
where the memory control system is a compute express link (CXL)-compliant memory controller.	[0043] shows that the access history information compressed by the compression block 208 may be transmitted to the coupled host controller or the coupled other 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache storage system/method of Meredith and Ono with the memory channel device/system of Tai. The motivation for doing so would have been to increase the speed of the transmission block for transmitting data by using memory channel that is adapted for outputting information at a high speed. This is taught by Tai in [0043]. 


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 2014/0201452) in view of Ono (US 2019/0354481), Kim (US 2016/0154734), Walker (US 2012/0054439) and Sonnier (US 2011/0289279).
Regarding claim 20, Meredith teaches:
A memory control system, comprising: a memory cache; a disaggregated memory pool including a plurality of physical memory media configured to provide volatile data storage for any of a plurality of [...] computing devices communicatively coupled with the disaggregated memory pool; and 	Fig. 6 and [0049] show that fill partitioning is applicable to a multi-core processor where a cache (e.g. a L2 cache) is shared between multiple cores (“computing device”).  The processor 600 comprises separate cores 602, 604 with unshared (i.e. separate) L1 caches 606, 608 (“memory cache”) and a shared L2 cache 610 (“disaggregated memory pool”). In this example, there is memory management logic 516 (“processing componentry”) comprising the fill partitioning logic 518 which is shared between the cores. [0001] shows that L1 102 and L2 104 are usually implemented with SRAM (static random access memory) and one level of off-
processing componentry configured to: populate the memory cache with data items stored by the plurality of [...] computing devices within the disaggregated memory pool using a plurality of different cache fill policies corresponding to the plurality of [...] computing devices;     [0027] shows that the thread ID of a thread may be used to determine whether to apply the fill partitioning policy. When applying the fill partitioning policy, the thread ID (of a thread) may be used to determine what portion of the cache may be used by the thread to store data.			
Meredith does not explicitly teach, but Ono teaches physically separate server computing devices; each server computing device associated with respective independent processing resources	[0019] Each remote processor may be within a remote server coupled to the shared memory system via the high-speed communications fabric (204). One or more remote processors may be within the same physical housing, or in a physically distinct housing from one or more other remote servers, and from the shared memory system (206).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache storage system/method of Meredith with the hardware assisted remote memory system/method of Ono. The rationale for doing so would have been that implementing memory pool in shared by physically separate computing servers is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a distributed storage network, a known structure, in order to obtain the result of being able to achieve data availability and reliable storage/retrieval of data in storage network. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
apply a quality of service (QoS) policy specifying different maximum capacities and	[0013] The cache memory includes a cache memory configured to store some of data stored in a main memory and be accessed by the plurality of processors, e.g., the two or more processors; and a cache controller configured to store quality-of-service (QoS) information of each of the plurality of processors, and differently allocate a size of a storage space of the cache memory to be managed by a target processor, based on the QoS information of the target processor.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache storage system/method of Meredith and Ono with the cache memory device/system of Kim. The motivation for doing so would have been to increase cache hit-ratio by enabling the performance of the cache memory to be changed according to the importance of a processor where more cache entries may be allocated to a processor that needs a high QoS. This is taught by Kim in [0116].	
The combination of Meredith, Ono and Kim does not explicitly teach, but Walker teaches maximum access bandwidths for the plurality of [...] computing devices, for accessing the memory cache; 	Fig. 2 and [0010] show that a system is provided for allocating cache bandwidth to multiple processors. One embodiment of the system includes a bridge and a plurality of processors communicatively coupled to the bridge. Each processor is associated with one or more caches. The system also includes one or more cache arbiters implemented in one or more of the plurality of processors.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache storage system/method of Meredith, Ono and Kim with method/system of allocating cache bandwidth of Walker. The motivation for doing so would have been to prevent a steady stream of cache requests from external processors starve 
The combination of Meredith, Ono, Kim and Walker does not explicitly teach, but Sonnier teaches upon receiving, from a [...] computing device of the plurality, a memory read request for a data item stored in the disaggregated memory pool, search the memory cache and disaggregated memory pool in parallel for the data item; and 	Fig. 2 and [0042] show that the requesting one of .mu.P cores 106 might also "speculatively" send the read request to system cache 200 in case none of the local caches has the data. To minimize the delay in retrieving data from shared memory 112 or external memory 116, the speculative read request is sent to system cache 200 at the same time as the L1 cache check is sent.			
upon retrieving the data item from the memory cache, provide the data item to the [...] computing device before the data item is retrieved from the disaggregated memory pool.	          Fig. 2 and [0042] show that the requesting one of .mu.P cores 106 might also "speculatively" send the read request to system cache 200 in case none of the local caches has the data. To minimize the delay in retrieving data from shared memory 112 or external memory 116, the speculative read request is sent to system cache 200 at the same time as the L1 cache check is sent.. If the L1 cache check is successful, the speculative read is cancelled.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache storage system/method of Meredith, Ono, Kim and Walker with the cache network system/method of Sonnier. The motivation for doing so would have been to reduce latency of reading data not stored in any local caches, as taught by Sonnier in [0042]. This would increase the overall performance in terms of data access speed in a date storage/retrieval system.			


Response to Arguments
Applicant’s arguments, see page 8, filed 3/10/2022, with respect to claim objections have been fully considered and are persuasive.  The objection of 12/13/2021 has been withdrawn. 

Applicant’s arguments with respect to claim(s) rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that amending the claim(s) to clarify or incorporate feature(s) from the specification would help distinguish the invention from cited prior arts.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133